DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowed Claims
Claim(s) 3, 5, 7, 9, 11, 13, 14, and 18-20 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 18: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 18 with special attention given to the limitation claiming “wherein the catalyst layer is disposed at an inner sidewall of the tank and is immersed by the aqueous electrolyte solution, the light absorption layer penetrates a sidewall of the tank, and the conductive layer is disposed outside of the tank and is coupled to the cathode electrode via the contact layer and a conductive line.” The closest prior art is Tamura et al (US 2016/0076158 A1). However, Tamura teaches the oxygen generation electrode is completely within the tank (see e.g. Fig 9 of Tamura). There is no teaching or motivation that would make having the catalyst layer is disposed at an inner sidewall of the tank and is immersed by the aqueous electrolyte solution, the light absorption layer penetrates a sidewall of the tank, and the conductive layer is disposed outside of the tank and is coupled to the cathode electrode via the contact layer and a conductive line obvious in view of Tamura. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795